DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note citation no. “3” on the first page of the IDS filed 8/21/19 has been corrected to read “3557710” (original IDS incorrectly cites “3557110”)

Claims 3-6, 8, 11-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/21.  After further review of the specification, it is noted that claims 5-6, 8, 13-16, and 18-20 are drawn to a non-elected species and are additionally withdrawn.
Note as indicated by applicant in the instant response, claim 3 is not currently drawn to an elected species.  It follows that claims 4-6, which depend from claim 3, are additionally drawn to a non-elected species.  Moreover, claim 8 defines features which are present in the non-elected embodiment of figure 4A and are not present in the elected embodiment of figure 3A.  Claim 11 also defines features which are present in the non-elected embodiment of figure 4A and are not present in the elected embodiment of figure 3A and is withdrawn.  It follows that claims 12-16, which depend from claim 11, are additionally drawn to a non-elected species.  Finally, claim 18 defines features which are present in the non-elected embodiment of figure 4A and are not present in the elected embodiment of figure 3A and is withdrawn.  It follows that claims 19-20, which depend from claim 18, are additionally drawn to a non-elected species.  


Applicant's election with traverse of species A and subspecies E in the reply filed on 11/1/21 is acknowledged.  The traversal is on the ground(s) that examination of the identified species would require overlapping search and would therefore not present undue burden.  This is not found persuasive.  Initially it should be noted, while it may or may not be that the identified inventions would require overlapping search, the requirement as originally detailed is not predicated on additional search – see paragraph 2 of the prior office action.  Overlapping search in and of itself does not necessarily preclude requirement for restriction, and in this case, the defined inventions are deemed sufficiently divergent in nature that separation is warranted.  Note for example,  the coupler base structure of figure 8 defines a round cylindrical monolithic base structure which is significantly different than the base structure of the figure 3A device which is formed by a bottom planar element and upwardly extending planar triangular gusset-link shank portion.  Similarly, the cylindrical structure of the figure 8 device is significantly different than the figure 4A device which defines almost a “Z”-shaped base including a downwardly directed keyway protrusion and upwardly directed sidewall support.  The “Z”-base including the keyway and upward support are not present in the embodiment of figure 3A as well.  It is additionally noted that the figure 4A device does not comprise a planar flat base plate structure including a forward chamfered guiding edge extending the full width of the plate or the upwardly directed triangular shaped gusset element present in the device of figure 3A.  Especially in view of the crowded nature of this art, the consideration required to review each of these devices separately would be substantial and restriction is warranted.

will be rejoined with the application. The examiner will work with applicant to place any such claims in condition for allowance.

The requirement is still deemed proper and is therefore made FINAL.


The disclosure is objected to because of the following informalities:
Paragraph 0055 – line 4, “400a” should be –400b--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, reference to “a respective rail” on line 6 is not wholly understood in that it is not clear/if how the recited rail relates back to the rails in line 2.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 respectively of U.S. Patent No. 10,391,921. Although the claims at issue are not identical, they are not patentably distinct from each other.  More specifically, the noted patent claims include all of the features of the apparatus deployed in the instant respective method claims.  Moreover, base patent claim 9 defines use for securement of a container on rails of a support frame wherein a sensor is designed to detect when a recited one of the couplers is aligned with the associated corner fitting to be engaged.  In other words, the referenced patent claims teach “aligning” the container relative to the frame as broadly required in the method claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (patent no. 3,557,710).
Miller teaches securing of a cargo container with a securing system on a transport including first and second rails (elements 5+, figure 7 etc.).  Each of the first and second rails include respective first and second pin retention mechanisms thereon as broadly claimed.  The first and second pin retention mechanisms each comprise a first housing (figure 5) attached to a respective one of the rails (figure 1 etc.) and a first coupler pin (26) with a longitudinal axis that is reciprocally actuatable between a retracted position and an extended position via a an actuator 27+. Each first pin is sized and oriented to enter an aperture (28) in a sidewall of a first corner structure/fitting or a second corner structure/fitting of the cargo container when the first coupler is moved into the extended position.  The device further defines a first bottom support (19+, figure 5) in a fixed, spaced apart relationship relative to the first pin so as to define a first vertical gap sized to receive a bottom surface of the first corner fitting or the second corner fitting when the first coupler is moved into the extended position.  Each respective actuator is coupled to the first housing and operable to move the first coupler between the retracted position and the extended position along the first longitudinal axis (see figure 8).
Securing of the container of Miller involves placing the container corners down on the corner supports such that the spring-loaded pins retract against the sides of the container until they align with the container corner receiving holes 28 and extend via the force of the spring actuator 27+ and would define aligning the cargo container relative to first and second rails (elements 5+) of a support frame as broadly claimed.  Guide surfaces of the corner support structure aid in aligning the container during positioning.  Actuation of opposing ones of the spring loaded pins 26 from the retracted to extended positions during container placement would define actuation of the first actuator of the first and second pin retention mechanisms from the retracted position to the extended position such that the first pin and bottom .


Claim(s) 17 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marulic et al.  (patent no. 3,630,155).
Marulic teaches securing of a cargo container with a securing system on a transport including first and second rails (elements 14a+, figure 1 etc.).  Each of the first and second rails include respective first and second pin retention mechanisms thereon as broadly claimed.  The first and second pin retention mechanisms each comprise a first housing (figure 5) attached to a respective one of the rails (figure 1 etc.) and a first coupler pin (at 47) with a longitudinal axis that is reciprocally actuatable between a retracted position and an extended position via a an actuator 63+. Each first pin is sized and oriented to enter an aperture in a sidewall of a first corner structure/fitting or a second corner structure/fitting of the cargo container when the first coupler is moved into the extended position (e.g. see figure 6).  The device further defines a first bottom support (33+, figure 5) in a fixed, spaced apart relationship relative to the first pin so as to define a first vertical gap sized to receive a bottom surface of the first corner fitting or the second corner fitting when the first coupler is moved into the extended position.  Each respective actuator is coupled to the first housing and operable to move the first coupler between the retracted position and the extended position along the first longitudinal axis. Securing of the container involves placing the container corners down on the corner supports such that the spring-loaded pins retract against the sides of the container until they align with the container corner receiving holes  and extend via the force of the spring actuator 63+ and would define aligning the cargo container relative to first and second rails (elements 11a+) of a support frame as broadly claimed – see column 3, lines 54-66.  Guide surfaces of the corner support structure aid in aligning the container during positioning.  .

Claims 1, 2, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown is cited as an additional example of a container corner assembly securement known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616